DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 1, 2020 has been entered.  Claims 1-26 remain pending in the application.  However, upon further review, new claim rejections under 35 U.S.C. § 112(a) have been issued in the instant second Non-Final Office Action.  Applicant states in their response: 
“The Office Action indicates that claims limitations in this application that use the terms "means" or "step" are being interpreted under 35 U.S.C. § 112(f). Applicant respectfully submits that no such claim limitations are present in this application.”  
Examiner notes that the claim interpretation section is a standard section presented to inform applicant of the claim interpretation used by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites that the biopsy needle tube (and other elements) are arranged coaxially from the distal end to the proximal end.  Since claim 13, from which claim 20 depends, recites “a first tube configured to enable deployment of a biopsy needle and extending from the proximal end of the housing to a first aperture in the housing before the distal end,” such an arrangement as recited is contradictory to the arrangement specified in the independent claim.  The first tube as recited in claim before the distal end, and therefore cannot extend with other elements from the distal end to the proximal end.  Additionally, various embodiments of the invention shown in the figures do not indicate such a configuration.  In Figure 3B of the instant specification, the needle, camera, and light source are coaxial from a distal end to a proximal end, but the ultrasound system is not.  A similar argument can be applied to the other figures.  Additionally, Figure 5 is not described in the spec and it is unclear whether the tube shown (still ending at an aperture before the distal end) is capable of deploying a biopsy needle to the distal end, as required in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman) in view of Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann) in further view of Besser (U.S. 2018/0049950 A1) (hereinafter – Besser).
Re. Claims 1 and 11: Hoffman teaches lung biopsy system and method (Col. 1: “In particular, embodiments described herein may be used for biopsying tissue in a lung;” examiner notes, however that a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647) comprising: a housing extending from a proximal end to a distal end (Cols. 1-2: “The catheter includes a first lumen extending from a proximal end of the catheter to a distal end of the catheter and a second lumen extending from the proximal end of the catheter to the distal end of the 
Hoffman does not teach the needle deployment tube extending to an aperture before the distal end.
Naumann teaches a multi-lumen invention (Col. 2: “… a system for performing a medical procedure comprising a sheath having a first lumen and a second lumen extending therethrough) having an angled needle port before the distal end (Figs. 7, 8, 9B).  Neumann teaches analogous art in the technology of ultrasonic imaging in body cavities using catheters (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hoffman to include the needle deployment tube to extend to an angled needle port, i.e., a first aperture before the distal end, as taught by Naumann, the motivation being that such a port allows for punctures to be made at different angles depending on what is desired by the procedure (Cols. 8) as well as ensuring that the needle exits into the visualization area of the ultrasound array (Col. 10).
	 Hoffman in view of Naumann do not teach the invention further comprising a camera configured to be arranged in the housing to obtain optical data relating to a position of the system; and a light source configured to be arranged in the housing proximate the camera to produce illumination for the camera.
	Besser teaches the invention further comprising a camera configured to be arranged in the housing to obtain optical data relating to a position of the system; and a light source configured to be arranged in the housing proximate the camera to produce illumination for the camera (Paragraph 0133: “In one embodiment, camera 602 and/or illuminator 610 may be affixed to the distal end of NGT 102 via  Besser teaches analogous art in the technology of instruments for performing medical examinations of the interior of cavities or tubes of the body by visual or photographical inspection, e.g. endoscopes (examination of body cavities or body tracts using ultrasonic, sonic or infrasonic waves; endoscopic cutting instruments) and illuminating arrangements therefor (see: CPC classification, citations, and Paragraph 119).
It would have been obvious to one skilled in the arts to have modified Hoffman in view of Naumann to include a camera and light to be arranged in the housing, the motivation being that the combination of a camera and light source in the housing allows for images from the area of interest to be captured, wherein an operator may adjust the positioning of the device in response to the rendered images (Paragraph 0139).
Re. Claim 3: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Besser further teaches the invention wherein the housing further comprises a light guide configured to route light from the light source to the distal end (Paragraph 0119: “… the present invention… may be used to insert one or more probes through main lumen 108 (which extends from a proximal end to a distal end, as shown in Fig. 2A)… Such probes may include… a fiber optic…” Figs. 6A-6B, illuminator 610 and light cable 612 in communication with processing unit 608 at proximal end; Paragraph 0131: “Imaging system 600 may provide an illuminator 610, such as… fiber-optic light source, at a distal end of NGT 102 to illuminate an area surrounding the camera 602, enabling camera 602 to capture the images. Illuminator 610 may be powered and controlled by processing unit 608 via a light cable 612 connecting illuminator 610 to processing unit 608”).
Re. Claim 4: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Hoffman further teaches the invention wherein the housing is configured to be deployed from a bronchoscope tool port (Abstract: “The catheter is received within a working channel of a bronchoscope”).
Re. Claim 5: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Hoffman further teaches the invention wherein the biopsy needle comprises a flexible shaft (Fig. 2: flexible needle; Figs. 3A-3G: various configurations for flexibility increasing features of the needle shaft portion 204) and a steel tip (Col. 5: “In some configurations, the flexible needle 200 may be formed from a metal or metal alloy, such as stainless steel, nitinol or the like”).
Re. Claim 6: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Besser further teaches the invention wherein the camera and the light source are affixed at the distal end of the housing (Paragraph 0133: “In one embodiment, camera 602 and/or illuminator 610 may be affixed to the distal end of NGT 102 via a threaded connection, mechanical clip or spring joint, allowing for easy attachment, detachment, or replacement”).
Re. Claim 7: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Naumann further teaches the invention wherein the camera and the light source are deployed to the distal end of the housing via the second tube (Fig. 30: step 2903; Col. 17: “The method can continue at block 2903 by advancing an imaging device though the sheath. The imaging device may comprise a digital camera and/or an ultrasonic imaging probe”).  Additionally, Besser states that a camera and light may be housed in one or more lumens provided or a main lumen (See rejection of claim 1).
Re. Claim 25: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 1.  Hoffman further teaches the invention wherein an outer diameter of the housing 
Re. Claim 26: Hoffman in view of Naumann in further view of Besser teach the invention according to claim 5.  Hoffman further teaches the invention wherein the flexible shaft comprises at least one of nitinol or a polymer (Col. 5: “In some configurations, the flexible needle 200 may be formed from a metal or metal alloy, such as stainless steel, nitinol or the like. In some arrangements, the flexible needle 200 can comprise a polymer or other suitable covering over at least a portion of the length of the flexible needle 200”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman), Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann), and Besser (U.S. 2018/0049950 A1) (hereinafter – Besser) in view of Oneda.
Re. Claim 2: Hoffman, Naumann, and Besser teach the invention according to claim 1.  Hoffman, Naumann, and Besser do not teach the invention wherein housing is made of a transparent material.
Oneda teaches an endoscope utilizing a camera at the distal end wherein the housing is made of a transparent material (Paragraph 0078: “The walls… of insertion tube 102 are optionally transparent…”).  Oneda teaches analogous art in the technology of bronchoscopic imaging (Paragraph 0093).
It would have been obvious to one skilled in the art before the effective filing date to have modified Hoffman, Naumann, and Besser to have included the housing to be made of transparent material, the motivation being that a transparent insertion tube allows for acquiring images from a large field of view (Paragraph 0078).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman), Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann), and .
Re. Claims 8 and 10: Hoffman, Naumann, and Besser teach the invention according to claims 1 and 11.  Hoffman, Naumann, and Besser do not teach the invention wherein the housing further comprises a plurality of apertures formed in an external surface thereof, and the system further comprises a cable configured to be threaded through the plurality of apertures to selectively deform the housing.
Ieul teaches the invention wherein the housing further comprises a plurality of apertures formed in an external surface thereof (Fig. 2: plurality of V-shaped cut-outs 7), and the system further comprises a cable configured to be threaded through the plurality of apertures to selectively deform the housing (Fig. 2: pull-wires 15 threaded through the plurality of apertures used for bending the housing).  Ieul teaches analogous art in the technology of endoscopy (Abstract).
Ieul also teaches the requirements of claim 10, wherein the plurality of apertures comprise at least two notches and at least two holes, and wherein the at least two notches are arranged between the at least two holes (Fig. 2, each section formed by the V-shaped cut-outs contains a hole through which a pull-wire traverses therein).
It would have been obvious to one skilled in the art before the effective filing date to have modified Hoffman, Naumann, and Besser to have included a plurality of apertures formed in an external surface of the housing and a cable configured to be threaded therethrough as taught by Ieul, the motivation being that such a system of apertures and cable allows for bending of the endoscope at a great angle with small force and simple manipulation (Col. 1, lines 56-60).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman), Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann), Besser .
Re. Claim 9: Hoffman, Naumann, Besser, and Ieul teach the invention according to claim 8.  Hoffman, Naumann, Besser, and Ieul do not teach the invention wherein the system further comprises at least one coil spring arranged in the housing proximate the plurality of apertures.
Hasser teaches the invention wherein the system further comprises at least one coil spring arranged in the housing proximate the plurality of apertures (Paragraph 0069: “Some wrists (i.e., distal portion of an endoscope) are formed from a tubular member that is sufficiently flexible to bend in pitch and yaw (e.g., FIGS. 2 and 4). An inner spring may be included. The tubular member may include cut-outs to reduce the structural stiffness to facilitate bending (e.g., FIGS. 5 and 19);” fig. 14, 15: showing inner spring in one embodiment of the invention, described in Paragraph 0097; Figs. 5, 19, 21: embodiments of the distal portion of endoscope formed from a plurality of slits).  Hasser teaches analogous art in the technology of articulable endoscopes (Abstract).
It would have been obvious before the effective filing date of the invention to have modified Hoffman, Naumann, Besser, and Ieul to have included a coil spring arranged in the housing proximate the plurality of apertures as taught by Hasser, the motivation being that such an arrangement provides axial stiffness such that the forces applied through the pull cables do not distort the distal end of the invention (Paragraph 0097).
	 Re. Claim 12: Hoffman, Naumann, and Besser teach the invention according to claim 11.  Hoffman, Naumann, and Besser do not teach the invention further comprising forming a plurality of apertures in the housing; providing a cable configured to be threaded through the plurality of apertures to control selective deformation of the housing; and arranging at least one coil spring in the housing proximate the plurality of apertures.

It would have been obvious to one skilled in the art before the effective filing date to have modified Hoffman, Naumann, and Besser to have included forming a plurality of apertures in the housing and providing a cable configured to be threaded therethrough as taught by Ieul, the motivation being that such a system of apertures and cable allows for bending of the endoscope at a great angle with small force and simple manipulation (Col. 1, lines 56-60).  Hoffman, Naumann, Besser, and Ieul do not teach arranging at least one coil spring in the housing proximate the plurality of apertures.
Hasser teaches the invention wherein the system further comprises at least one coil spring arranged in the housing proximate the plurality of apertures (Paragraph 0069: “Some wrists (i.e., distal portion of an endoscope) are formed from a tubular member that is sufficiently flexible to bend in pitch and yaw (e.g., FIGS. 2 and 4). An inner spring may be included. The tubular member may include cut-outs to reduce the structural stiffness to facilitate bending (e.g., FIGS. 5 and 19);” fig. 14, 15: showing inner spring in one embodiment of the invention, described in Paragraph 0097; Figs. 5, 19, 21: embodiments of the distal portion of endoscope formed from a plurality of slits).  Hasser teaches analogous art in the technology of articulable endoscopes (Abstract).
It would have been obvious before the effective filing date of the invention to have modified Hoffman, Naumann, Besser, and Ieul to have included a coil spring arranged in the housing proximate the plurality of apertures as taught by Hasser, the motivation being that such an arrangement provides axial stiffness such that the forces applied through the pull cables do not distort the distal end of the invention (Paragraph 0097).
s 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sczaniecka et al. (U.S. 2018/0279868 A1) (hereinafter – Sczaniecka) in view of Hellstrom et al. (U.S. 2014/0107496 A1) (hereinafter – Hellstrom).
Re. Claim 13: Sczaniecka teaches a system comprising: a housing extending from a proximal end to a distal end (Fig. 1: insertion tube 14 extending from proximal to distal end; Paragraph 0006: “In one aspect of the invention, the scope device includes a handle, an insertion tube having a proximal end attached to the handle. The insertion tube includes a working channel and a camera located at a distal end of the insertion tube adjacent to the working channel”); a first tube configured to enable deployment of a biopsy needle and extending from the proximal end of the housing to a first aperture in the housing before the distal end (Figs. 3-1 to 3-4: guide sheath 30 having side window 34; Figs. 12-1 to 12-3: showing internal catheter 204 capable of delivering a needle (presumably 216, in light of Paragraph 0029: “A sampling device or a medicant delivery device, such as a needle, may be used with the bronchoscope 12”) through port 208 before the distal end, described in Paragraph 0045); and an ultrasonic system configured to be arranged in the housing at the distal end (Figs. 3-1 to 3-4: radial transducer 36 of ultrasound device 16; Fig. 12-1: radial transducer 210).  Sczaniecka teaches a camera and proximate lighting system arranged at the distal end of a bronchoscope; however, the camera and proximate lighting system is not proximate to the distal end of the guide sheath 30 (i.e., the housing referred to previously, having a first aperture from which a biopsy needle is deployed). 
Hellstrom teaches a camera configured to be arranged in the housing proximate the distal end to obtain optical data relating to a position of the system; and a light source configured to be arranged in the housing proximate the camera to produce illumination for the camera (Figs. 1a-1d, 2a-c, 3, 6a, 6b, 7-9, 14, 16: each of these figures indicate a camera and a light source distal to the camera arranged at a distal end).  Hellstrom teaches analogous art in the technology of imaging catheters (Abstract).

Re. Claim 15: Sczaniecka in view of Hellstrom teach the invention according to claim 13.   Hellstrom further teaches the invention comprising a light guide to route light from the light source to the distal end (Figs. 6A, 6B, 8: embodiments alternatively using optical fiber for illumination).
Re. Claim 19: Sczaniecka in view of Hellstrom teach the invention according to claim 13.  Sczaniecka further teaches the invention wherein the first tube is configured to accommodate a biopsy needle comprising a flexible polymer shaft and a steel tip (Fig. 12-3: showing internal catheter capable of delivering a flexible needle (presumably 216); Paragraph 0029: “A sampling device or a medicant delivery device, such as a needle, may be used with the bronchoscope 12”).  A tube which can broadly accommodate a needle can also accommodate a specific needle.
Re. Claim 20: Sczaniecka in view of Hellstrom teach the invention according to claim 13.   Sczaniecka (in combination with Hellstrom, Figs. 16-19 showing coaxial arrangement of illumination and imaging devices) further teaches the invention wherein the camera, the light source, the ultrasonic system, and the biopsy needle tube are arranged coaxially in the housing from the distal end to the proximal end (Fig. 12-1: ultrasound transducer 210 within internal catheter 204, i.e., needle tube, thus being coaxially arranged with the needle tube).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Sczaniecka et al. (U.S. 2018/0279868 A1) (hereinafter – Sczaniecka) and Hellstrom et al. (U.S. 2014/0107496 A1) (hereinafter – Hellstrom) in view of Oneda (U.S. 2010/0298640 A1) (hereinafter – Oneda).
Re. Claim 14: Sczaniecka in view of Hellstrom teach the invention according to claim 13.  Sczaniecka and Hellstrom do not teach the invention wherein the housing is made of a transparent material.  Although Hellstrom teaches that the tip of the catheter sleeve is may be made of a translucent material (Paragraph 0010), Hellstrom does not teach the catheter sleeve to be made of a transparent material).
Oneda teaches the invention wherein the housing is made of a transparent material (Paragraph 0078: “The walls… of insertion tube 102 are optionally transparent…”).  Oneda teaches analogous art in the technology of imaging catheters (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Sczaniecka in view of Hellstrom to have the housing made of a transparent material, the motivation being that a transparent insertion tube allows for acquiring images from a large field of view (Paragraph 0078).  Further evidence in Hellstrom also supports light passing through the instrument housing for the purpose of providing different shape illumination patterns (Paragraph 0058).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sczaniecka et al. (U.S. 2018/0279868 A1) (hereinafter – Sczaniecka) and Hellstrom et al. (U.S. 2014/0107496 A1) (hereinafter – Hellstrom) in view of Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann).
Re. Claim 16: Sczaniecka in view of Hellstrom teach the invention according to claim 13.  Sczaniecka and Hellstrom do not teach the invention further comprising a second tube arranged within the housing opposite the first tube to enable deployment of a biopsy needle and extending from the proximal end to a second aperture in the housing before the distal end.

It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Sczaniecka in view of Hellstrom to include a second tube arranged within the housing opposite the first tube to enable deployment of a biopsy needle and extending from the proximal end to a second aperture in the housing before the distal end as taught by Naumann, the motivation being that multiple tubes enabling the deployment of multiple biopsy needles allows for the extraction of multiple samples without requiring the use of re-introducing needles through the same lumen, improving the ease of multi-sample biopsy.  Additionally, the instant specification provided by the applicant does not disclose the criticality and/or unpredictable result that would arise from providing a second tube capable of deploying a biopsy needle.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sczaniecka et al. (U.S. 2018/0279868 A1) (hereinafter – Sczaniecka) and Hellstrom et al. (U.S. 2014/0107496 A1) (hereinafter – Hellstrom) in view of Ieul (U.S. 2015/0366436 A1) (hereinafter – Ieul).
Re. Claim 17: Sczaniecka in view of Hellstrom teach the invention according to claim 13.  Sczaniecka and Hellstrom do not teach the invention wherein the housing further comprises a plurality of apertures formed in an exterior surface of the housing, and wherein the system further comprises a cable configured to be threaded through the notches.
Ieul teaches the invention wherein the housing further comprises a plurality of apertures formed in an exterior surface of the housing (Fig. 2: plurality of V-shaped cut-outs 7), and wherein the 
It would have been obvious to one skilled in the art before the effective filing date to have modified Sczaniecka in view of Hellstrom to have included a plurality of apertures formed in an external surface of the housing and a cable configured to be threaded therethrough as taught by Ieul, the motivation being that such a system of apertures and cable allows for bending of the endoscope at a great angle with small force and simple manipulation (Col. 1, lines 56-60).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sczaniecka et al. (U.S. 2018/0279868 A1) (hereinafter – Sczaniecka), Hellstrom et al. (U.S. 2014/0107496 A1) (hereinafter – Hellstrom), and Ieul (U.S. 2015/0366436 A1) (hereinafter – Ieul) in view of Hasser et al. (U.S. 2006/0178556 A1) (hereinafter – Hasser).
Re. Claim 18: Sczaniecka, Hellstrom, and Ieul teach the invention according to claim 17.  Sczaniecka, Hellstrom, and Ieul do not teach the invention wherein the system further comprises a coil spring arranged in the housing proximate the plurality of apertures.
Hasser teaches the invention wherein the system further comprises a coil spring arranged in the housing proximate the plurality of apertures (Paragraph 0069: “Some wrists (i.e., distal portion of an endoscope) are formed from a tubular member that is sufficiently flexible to bend in pitch and yaw (e.g., FIGS. 2 and 4). An inner spring may be included. The tubular member may include cut-outs to reduce the structural stiffness to facilitate bending (e.g., FIGS. 5 and 19);” fig. 14, 15: showing inner spring in one embodiment of the invention, described in Paragraph 0097; Figs. 5, 19, 21: embodiments of the distal portion of endoscope formed from a plurality of slits).  Hasser teaches analogous art in the technology of articulable endoscopes (Abstract).
.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ieul (U.S. 2015/0366436 A1) (hereinafter – Ieul) in view of Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman) in further view of Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann) in further view of Serina (U.S. 2010/0198192 A1) (hereinafter – Serina).
Re. Claim 21: Hoffman teaches lung biopsy system (Col. 1: “In particular, embodiments described herein may be used for biopsying tissue in a lung;” examiner notes, however that a claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”  MPEP 2114 (II) citing Ex parte Masham, 2 USPQ2d 1647) comprising: a housing extending from a proximal end to a distal end (Cols. 1-2: “The catheter includes a first lumen extending from a proximal end of the catheter to a distal end of the catheter and a second lumen extending from the proximal end of the catheter to the distal end of the catheter”) and a plurality of tubes extending from the proximal end towards the distal end of the housing, a first tube of the plurality of tubes configured to enable deployment of a biopsy needle (See previous citation; Fig. 11C: lumen 1104 delivering needle 1114) and a second tube configured to deploy an ultrasonic system to the distal end (Fig. 11C: lumen 1102 delivering ultrasound probe 1116 to distal end).  
Hoffman does not teach the needle deployment tube extending to an aperture before the distal end.

It would have been obvious to one having skill in the art before the effective filing date to have modified Hoffman to include the needle deployment tube to extend to an angled needle port, i.e., a first aperture before the distal end, as taught by Naumann, the motivation being that such a port allows for punctures to be made at different angles depending on what is desired by the procedure (Cols. 8) as well as ensuring that the needle exits into the visualization area of the ultrasound array (Col. 10).
Hoffman in view of Naumann do not teach the housing comprising a plurality of apertures formed in an external surface thereof or a cable configured to be threaded through the plurality of apertures to selectively deform the housing. 
Ieul teaches the invention wherein the housing further comprises a plurality of apertures formed in an external surface thereof (Fig. 2: plurality of V-shaped cut-outs 7), and the system further comprises a cable configured to be threaded through the plurality of apertures to selectively deform the housing (Fig. 2: pull-wires 15 threaded through the plurality of apertures used for bending the housing).  Ieul teaches analogous art in the technology of endoscopy (Abstract).
It would have been obvious to one skilled in the art before the effective filing date to have modified Hoffman in view of Naumann to have included a plurality of apertures formed in an external surface of the housing and a cable configured to be threaded therethrough as taught by Ieul, the motivation being that such a system of apertures and cable allows for bending of the endoscope at a great angle with small force and simple manipulation (Col. 1, lines 56-60).

Serina teaches the invention wherein an outer diameter of the at least one coil spring is selected relative to an inner diameter of the housing such that an outer surface of the at least one coil spring is in contact with an interior surface of the housing along an entire circumference of the at least one coil spring (Fig. 6F; Paragraph 0121: “Additionally, and as shown, distal anchor deployment portion (606) may comprise a spiral-cut tubular member (630) disposed within sheath (624)”).  Serina teaches analogous art in endoscopy (Paragraph 0041).
It would have been obvious to one having skill in the arts to have modified Hoffman in view of Naumann in further view of Ieul to have the outer diameter of a coil spring selected such that an outer surface of the coil spring is in contact with an interior surface of the housing along an entire circumference of the at coil spring as taught by Serina, the motivation being that such a configuration may limit or prevent kinking (Paragraph 0121).
Re. Claim 22: Hoffman, Naumann, Ieul, and Serina teach the invention according to claim 21.  Hoffman further teaches the invention wherein the biopsy needle comprises a flexible shaft (Fig. 2: flexible needle; Figs. 3A-3G: various configurations for flexibility increasing features of the needle shaft portion 204) and steel tip (Col. 5: “In some configurations, the flexible needle 200 may be formed from a metal or metal alloy, such as stainless steel, nitinol or the like”).
s 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman), Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann), Besser (U.S. 2018/0049950 A1) (hereinafter – Besser), Ieul (U.S. 2015/0366436 A1) (hereinafter – Ieul), and Hasser et al. (U.S. 2006/0178556 A1) (hereinafter – Hasser) in view of Serina.
Re. Claim 23: Hoffman, Naumann, Besser, Ieul, and Hasser teach the invention according to claim 9.  Hoffman, Naumann, Besser, Ieul, and Hasser do not teach the invention wherein an outer diameter of the at least one coil spring is selected relative to an inner diameter of the housing such that an outer surface of the at least one coil spring is in contact with an interior surface of the housing along an entire circumference of the at least one coil spring.  It is unclear whether the inner spring as taught by Hasser has a diameter which would contact the interior of the housing along an entire circumference in the spring in any embodiment of Hasser.
Serina teaches the invention wherein an outer diameter of the at least one coil spring is selected relative to an inner diameter of the housing such that an outer surface of the at least one coil spring is in contact with an interior surface of the housing along an entire circumference of the at least one coil spring (Fig. 6F; Paragraph 0121: “Additionally, and as shown, distal anchor deployment portion (606) may comprise a spiral-cut tubular member (630) disposed within sheath (624)”).
It would have been obvious to one having skill in the arts to have modified Hoffman, Naumann, Besser, Ieul, and Hasser to have the outer diameter of a coil spring selected such that an outer surface of the coil spring is in contact with an interior surface of the housing along an entire circumference of the at coil spring as taught by Serina, the motivation being that such a configuration may limit or prevent kinking (Paragraph 0121).
24 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. 10,595,832 B2) (hereinafter – Hoffman), Naumann (U.S. 10,307,135 B2) (hereinafter – Naumann), and Besser (U.S. 2018/0049950 A1) (hereinafter – Besser) in view of Hellstrom.
Re. Claim 24: Hoffman, Naumann, and Besser teach the invention according to claim 1.  Hoffman, Naumann, and Besser do not teach the invention wherein the camera is arranged between the light source and the distal end of the housing.
Hellstrom teaches the invention wherein the camera is arranged between the light source and the distal end of the housing (Figs. 1a-1d, 2a-c, 3, 6a, 6b, 7-9, 14, 16: each of these figures indicate a camera arranged between a light source and a distal end of the housing).  Hellstrom teaches analogous art in the technology of imaging catheters (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Hoffman, Naumann, and Besser to include a camera arranged between the light source and the distal end of the housing as taught by Hellstrom, the motivation being that providing a light source behind the camera reduces the cross section of the device and also allows larger footprint illumination or treatment devices with more emitted power and model versatility (Paragraph 0010).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791